Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig 1 fails to show the details as described in the specification and includes various unlabeled rectangular boxes 1, 2, 4, 10-12, 20-22, 30-31. These boxes should be labeled as “current amplification module”, “load”, “power adjustment module”, “voltage adjustment module”, “current flow circuit” whichever appropriate. Applicant is required to provide appropriate labels for all the black boxes.  

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “module” (nonce word for “means”)  but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: power adjustment module, current amplification module and voltage adjustment module in claim 1.



Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
2.	Claims 1-9 are objected to because of the following informalities: 

For claim 1, line 20 recites “the adjusted ratio of output current”, which lacks antecedent basis. Applicant may change the recitation to “ratio of the adjusted output current” to overcome the informalities. 

Claims 2-9 depends on claim 1 and incorporate the ambiguity. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beg et al (US Patent 9667069).

 For claim 10, Beg teaches the following limitations: A method of controlling a power supply system (Fig 1 – Fig 7) comprising a first power supply (UPS 1 102 in Fig 1C) and a second power supply (Fig 1D; UPS 2 202), comprising the steps of: detecting a first PSE type indication signal from the first power supply (lines 32-45 of col 7 mentions that gain stage 180 and 280 receives control signals from DSP 170 and 270;  lines 39-63 of col 11 mention that gain factor K1 and K2 of rating variable of gain stage is based on power ratings of UPS; thus the DSP 170 of first UPS 102 provide the signal correspond to gain stage 180 first rating of the first UPS, which is a first PSE type indication signal) and a second PSE type indication signal from the second power supply (lines 32-45 of col 7 mentions that gain stage 180 and 280 receives control signals , wherein each PSE type indication signal indicates the rated output power of the corresponding power supply (lines 44-53 of col 12), using the first and second PSE type indication signals (Fig 1A- 1D and Fig 2 show how DSP provides signals to gain stage 180, 280 and how the gain stages are using these signals), generating a first voltage adjustment signal and a second voltage adjustment signals (194 and 294 in Fig 1C and Fig 1D are the voltage adjustment signals as they are used to adjust the voltage of 163 and 263; line 53, col 7 through line 5, col 8), using the first and second voltage adjustment signals, adjust the output voltage of each power supply (voltage signals 194 and 294 are used to control to adjust output voltage of each supply; line 53, col 7 through line 5, col 8; as shown in Fig 2 Iload is used to further generate the voltage adjustment signals; since this is an integrated circuitries to operate the both UPSs together, the voltage adjustment signals are further used to adjust the power output of other supply too; two switch boxes 122 and 222 are controlled by both 164 and 264; therefore the output of voltage of first UPS and second UPS is adjusted using first and second voltage adjustment signals; lines 5-10 of col 6 and line 63, col 6 through line 12, col 7), and adjusting the ratio of output current between the first and second power supplies to the ratio of the rated output power between the first and second power supplies (lines 20-24 of col 4; line 33, col12 through line 61, col 12; Fig 3 – Fig 7; lines 23-33 of col 12 mention sharing load currents based on output rating).
Allowable Subject Matter
4.	Claims 1-9 would be allowable if rewritten or amended to overcome theclaim objections, set forth in this Office action.
 . 
Conclusion
PTO-892 cites references that are related to background concepts of the claimed invention. Choi that teaches adjusting current ratio of the power supply units based on power ratings ([0020] and [0026]) and, Shiau et al that teach parallel power supplies where power output is adjusted based on gain ([0050]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186